 In the Matter of NEW ENGLAND GROCER SUPPLY Co.andDISTILLERY,RECTIFYING ANDWINEWORKERS' INTERNATIONALUNION OFAMERICA, LOCAL No. 8 (AFL)Case No.1-R-1737.-Decided March 9, 1944Mr. Frank Kozol,of Boston, Mass., andMr. Harold Seder,ofWorcester, Mass., for the Company.Mr. Louis J. Blender,ofBoston, Mass.,for the Union.Mr. Thomas B. Sweeney,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon a petition duly filed by the Distillery, Rectifying and WineWorkers' International Union of America, Local No. 8 (AFL), here-inafter referred as the Union, alleging that a question affecting com-merce had arisen concerning the representation of employees of theNew England Grocer Supply Co., hereinafter called the Company,theNational Labor Relations Board provided for an appropriatehearing upon due notice before Samuel G. Zack, Trial Examiner.Said hearing was held at Worcester, Massachusetts, on February 9,1944.The Company and the Union appeared, participated, and wereafforded full opportunity to be heard, to examine and cross-examinewitnesses, and to introduce evidence bearing on the issues.The TrialExaminer's rulings made at the hearing are free from prejudicial errorand are hereby affirmed.All parties were afforded an opportunity tofile briefs with the Board.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYNew England Grocer Supply Co., a Massachusetts corporation, hasits principal place of business in Worcester, Massachu'setts. It is en-gaged in the wholesale distribution of foods and beverages, including55 N. L.R. B., No. 61. NEW ENGLAND GROCER SUPPLY CO.335alcoholic beverages.During the calendar year 1943 its gross volumeof sales amounted to $3,750,000.Ninety percent of the groceries, aswell as alcoholic beverages, purchased by the Company was pur-chased and delivered from points outside the State of Massachusetts.Between 5 and 7 percent of the food sales is made to places outsidethe State of Massachusetts.The sale of alcoholic beverages, however,is confined to the State.H. THEORGANIZATION INVOLVEDDistillery, Rectifying andWine Workers' International Union ofAmerica, Local No. 8, is a labor organization affiliated with the Amer-ican Federation of Labor, admitting to membership the liquor sales-men employed by the Company.III.THE QUESTION CONCERNING REPRESENTATIONIt was stipulated at the hearing that a question concerning repre-sentation had arisen in that the petitioner both orally and in writinghad requested the Company to bargain with it as representative ofa majority of the Company's liquor salesmen; the Company refusedto deal with the Union until and unless the Union was certified by theNational Labor Relations Board.A statement of the Field Examiner introduced into evidence atthe hearing indicates that the Union represents a substantial numberof employees in the unit hereinafter found appropriate.'We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNITThe Union contends that the appropriate unit should consist ofall liquor salesmen employed by the Company.The Company con-tends that the appropriate unit should consist of all salesmen irre-spective of their classification.The Company employs approximately 20 salesmen, 7 of whom areclassified as liquor salesmen and the balance as grocery salesmen.Theliquor salesmen are required to obtain a license in accordance withthe laws of the Commonwealth of Massachusetts as a condition preced-ent to the selling of liquor within the State, and receive as compen-sation commissions at a rate in excess of that accorded grocery sales-men.They do not solicit grocery accounts; their sales meetings arei The Field Examiner reported that the Union had submitted six application cards ; thatthe cards,with the exception of one, were dated in December 1943 ; and that there are sixemployees in the appropriate unit. 336DECISIONS OF NATIONAL LABOR RELATIONS BOARDheld separately; and the Company maintains separate departmentsor divisions as well as separate accounts with respect to its liquor andgrocery business.In order to carry on the liquor business, it is neces-sary for the Company to obtain special licenses, both Federal andState, and to operate separate trucks licensed solely for the transpor-tation of liquor.In addition, the Union under its constitution andbylaws is authorized to accept only the liquor salesmen for member-ship.In view of the foregoing, we are of the opinion that the liquorsalesmen constitutea separateappropriate unit.We find that the liquor salesmen, exclusive of all supervisory em-ployees with authority to hire, promote, discharge, discipline, or other-wise effect changes in the status of employees,or effectively recom-mend such action, constitute a unit appropriate for the purposes ofcollective bargaining within the meaning of Section 9(b) of theAct.V.THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-ployees in the appropriate unit who were employed during the pay-roll period immediately preceding the date of the Direction of Elec-tion herein, subject to the limitations and additions set forth in theDirection.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor RelationsAct, and pursuant to Article III, Section 9, of the National LaborRelations Board Rules and Regulations-Series 3, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with New EnglandGrocer Supply Co., Worcester, Massachusetts, an election by secretballot shall be conducted as early as possible, but not later than thirty(30) days from the date of this Direction, under the direction andsupervision of the Regional Director for the First Region, acting inthis matter as agent for the National Labor Relations Board, and sub-ject to Article III, Sections 10 and 11, of saidRulesand Regulations,among the employees in the unit found appropriate in Section IV,above, who were employed during the pay-roll period immediatelypreceding the date of this Direction, including employees who did notwork during said pay-roll period because they were ill or on vacationor temporarily laid off, and including employees in the armed forcesof the United States who present themselves in person at the polls, NEW ENGLAND GROCER SUPPLY CO.337but excluding any who have since quit or been discharged for causeand have not been rehired or reinstated prior to the c?at,of the election,to determine whether or not they desire to be represented by Distillery,Rectifying and Wine Workers' International Union o-L America, LocalNo. 8 (AFL), for the purposes of collective bargainirMR. JOHN M. HOUSTON took no part in the consideration of the aboveDecision and Direction of Election.578129-44-Vol. 55-23